Hammond, J.,
delivered the opinion of the Court.
In this application for leave to appeal from the denial of a writ of habeas corpus by Judge Warnken of the Supreme Bench of Baltimore, petitioner seeks to circumvent the rule that the weight or sufficiency of evidence or the guilt or innocence of a defendant may not be tested by habeas corpus.
Petitioner seeks to be released from a three year sentence imposed after conviction for unauthorized use of an automobile. In his application he states that he knows that he cannot gain relief by an attack on the weight or sufficiency of the evidence or on the assertion that he was innocent of the charge for which he was convicted. Despite this disavowal, he seeks to make use of the insufficiency of the evidence and the claim that he was innocent by using what he apparently conceives to be the magic word “jurisdiction”. He says that the court lacked jurisdiction for want of evidence and that there was not presented to the court sufficient evidence for it to retain jurisdiction and, finally, that the evidence did not support the conviction. It is apparent that petitioner has alleged no more than the very grounds for relief that he admits are not available to him, and for this reason, his application must be denied. Davis v. Warden, 208 Md. 675; Medley v. Warden, 207 Md. 634; Cummings v. Warden, 206 Md. 637.

Application denied, with costs.